t c memo united_states tax_court mark e schroeder petitioner v commissioner of internal revenue respondent docket no filed date mark e schroeder pro_se rick v hosler for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's federal income taxes of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for and additions to tax of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for under sec_665l1 a for failure_to_file a timely income_tax return respondent concedes that petitioner overpaid federal income taxes for and and that he is not liable for additions to tax under sec_6651 for and after concessions the issues for decision are whether petitioner's refunds of overpayments for and are barred by the statute_of_limitations under sec_6511 we hold that sec_6511 bars petitioner's refunds for and but that petitioner is eligible for a refund of his overpayment whether petitioner is entitled to receive refunds of his overpayments for or under the doctrine_of equitable_recoupment we hold he is not whether respondent's levy on petitioner's individual_retirement_account in in the amount of dollar_figure was a taxable_distribution we hold that it was section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure i findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in arizona when he filed his petition in this case -3- petitioner worked for fairchild data corp fairchild for about years fairchild withheld from petitioner's wages federal income taxes of dollar_figure for dollar_figure for and dollar_figure for in date fairchild laid off petitioner fairchild paid petitioner dollar_figure in of which dollar_figure was withheld for federal income taxes about dollar_figure of the dollar_figure was severance_pay in petitioner had an individual_retirement_account ira at mellon bank n a trustee for fairchild industries inc sometime in respondent served mellon bank or fairchild with a notice_of_levy against the account and mellon bank distributed dollar_figure from the account to respondent of this amount dollar_figure was withheld for federal income taxes mellon bank reported to respondent that it had made a dollar_figure taxable_distribution from petitioner's ira in b petitioner's federal_income_tax returns for and the notices of deficiency petitioner did not file federal_income_tax returns form sec_1040 for and fairchild reported on an information_return sent to respondent that it had paid petitioner taxable wages of dollar_figure in on date respondent sent two notices of deficiency to petitioner one for and and one for respondent determined that petitioner's filing_status was single and allowed petitioner one exemption at a time not specified in the record respondent conceded that petitioner was married and entitled to use joint tax_rates for the years at issue and that petitioner had four dependent_children and was entitled to claim four exemptions for them petitioner had deficiencies in income taxes of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for these deficiency amounts do not take into account prepayment_credits of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner made no income_tax payments for or after he received the notices of deficiency il opinion a whether petitioner is entitled to receive refunds for overpayment of taxes for and the tax_court has jurisdiction to award to a taxpayer a refund of overpaid taxes if the commissioner issued the notice_of_deficiency within the later of years after the tax was paid or years after the return was filed see sec_6511 a and b b b 516_us_235 the 2-year period applies and the 3-year period does not if the taxpayer did not file his or her income_tax return before the commissioner issued a notice_of_deficiency for that year see sec_6511 b b commissioner v lundy supra pincite petitioner did not file returns for the - years at issue thus we may award a refund of tax only for those amounts paid within the years preceding the date respondent issued the notices of deficiency respondent mailed the notices of deficiency on date we may order a refund of any overpayments petitioner made within the years preceding date petitioner's payments of taxes for and were made by fairchild through withholding withheld income taxes are deemed paid on april of the year following the taxable_year see sec_6513 thus petitioner is deemed to have paid income_tax for on date for on date and for on date all of which dates are more than years before date thus we lack jurisdiction to order a refund of petitioner's overpayments for those years commissioner v lundy supra pincite however petitioner paid or is deemed to have paid income_tax for on date which payment is less than years before date petitioner is entitled to receive a refund of his overpayment_of_tax for b whether equitable_recoupment applies petitioner relies on 329_us_296 and 295_us_247 for the proposition that equitable_recoupment -6- entitles petitioner to a refund of the excess withholding for and we disagree equitable_recoupment does not apply here a claim of equitable_recoupment will lie only where the government has taxed a single transaction item or taxable_event under two inconsistent theories 494_us_596 n citing rothensies v electric storage battery co supra here respondent has not used inconsistent theories of taxation thus equitable_recoupment does not apply cc whether petitioner is taxable on the ira distribution a distribution from an ira is generally includable in income by the recipient in the year in which the distribution is received see sec_408 98_tc_283 a distribution was made to respondent from petitioner's ira in petitioner contends that he is not taxable on the distribution because he did not receive the funds or benefit therefrom and because the distribution was involuntary petitioner also contends that respondent improperly levied his ira because respondent caused the distribution from the account to be a lump-sum_distribution and not a monthly annuity_payment we disagree a taxpayer constructively receives an ira distribution when his or her account is levied and is taxed on it even though the funds are paid to a third party see 89_tc_287 vorwald v commissioner tcmemo_1997_15 once the commissioner issues the notice_of_levy the commissioner steps into the shoes of the taxpayer and acquires 'whatever' rights to the property the taxpayer had 860_f2d_365 10th cir quoting 472_us_713 we sustain respondent's determination that petitioner constructively received and must include in income the dollar_figure distribution from his ira in to reflect concessions and the foregoing decision will be entered under rule
